 302DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDEmsing's Supermarket, Inc., Rocky's Supermarket,Inc., a single employer and United Food andCommercial Workers Union, Local 1460, AFL-CIO,CLC. Case 13-CA-2460918 June 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 12 September 1985 Administrative LawJudge Richard J. Linton issued the attached deci-sion. Both the Respondents and the General Coun-sel filed exceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,1 findings, andconclusions only to the extent consistent with thisDecision and Order.The judge concluded that Respondent Emsing'sSupermarket, Inc., violated Section 8(a)(1) and (5)of the Act by unilaterally discontinuing paymentsto contractual benefit funds, unilaterally discontinu-ing payments to employees for vacations, and byfailing to give the Union adequate notice of its de-cision to close its operation, thereby precludingmeaningful bargaining over the effects. We agreewith these fmdings.The General Counsel excepts to the judge's fail-ure to find that Emsing's Supermarket, Inc. andRocky's Supermarket, Inc. constitute a single em-ployer and his concomitant failure to provide for aremedy imposing joint and several liability. TheGeneral Counsel does not allege that Rocky's wasa participant in the unfair labor practices describedabove or that Rocky's has inherited any of Ems-ing's bargaining obligation to the Union on a con-tinuing basis. Rather, the General Counsel arguesthat when an order is issued against an insolventemployer, derivative liability may be imposed on anominally separate business entity which is none-theless shown to be so closely related to the guiltyemployer that a single-employer relationship can beestablished, thus preserving for remedial recoursean entity to which liability may attach.21 The Respondents have excepted to some of the judge's credibilityfindings The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect StandardDry Wall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Or1951) We have carefully examined the record and find no basis for re-versing the findings2 See, e g, Coast Delivery Service, 198 NLRB 1026, 1027 (1972)For the reasons set forth below, we agree withthe General Counsel that the two entities constitutea single employer and are therefore jointly and sev-erally liable.In deciding the single-employer issue, the judgerelied on the four criteria the Board has traditional-ly applied when making such a determination.These factors are common control of labor rela-tions, common management, common ownership,and interrelation of operations.3 None of these fac-tors, alone, is controlling, nor need all of them bepresent. Single-employer status ultimately dependson "all the circumstances of the case" and is char-acterized by the absence of the "arm's length rela-tionship found among unintegrated companies."4Stated otherwise, the fundamental inquiry is wheth-er there exists overall control of critical matters atthe policy leve1.5 With these principles in mind, wenow consider their application to the instant case.Common ownership is undisputed. Alan Emsingand his wife, Terri, purchased Emsing's fromAlan's parents in 1980. With the exception of sometreasury shares retained by the father, JosephEmsing, to secure the purchase note, Alan andTerri Emsing have owned the balance of thecommon stock issued by Emsing's. Alan and TerriEmsing own all the outstanding stock of Rocky's.Financial control of these two corporations thusrests solidly in their hands.As found by the judge, all management decisionsof any significance are made jointly by Alan andTerri Emsing for both stores. The record reflects,and the judge found, that Alan Emsing and hiswife, Terri, also jointly established the labor rela-tions policies for both stores.As for interrelation of operations, the judge con-sidered the degree of employee interchange and fi-nancial integration. The stores were located 11miles apart. The judge found that there was neverany interchange of bargaining unit employees inthe sense that employees are transferred intermit-tently or permanently. He did find that two assist-ant managers at Emsing's were transferred toRocky's- and one employee of Rocky's trained for 1or 2 days at Emsing's. With respect to the degreeof financial integration between the two companies,the judge directed his attention to the time whenboth stores were open and operating. He foundthat on infrequent occasions there were sales of3 Radio Technicians Local 1265 v Broadcast Service of Mobile, 380 U S255, 256 (1965) (per curiam), Shellmaker, 265 NLRB 749, 754 (1982),American Stores Packing Co, 277 NLRB 1656 (1986)4 Blumenfeld Theatres Circuit, 240 NLRB 206, 215 (1979), enfd 626F 2d 865 (9th Or 1980)5 Soule Glass Co, 652 F 2d 1055, 1075 (1st Or 1981), Sakrete of North-ern California v NLRB, 332 F 2d 902, 907 (9th Cm 1964), cert denied379 U S 961 (1965), enfg 140 NLRB 765 (1963)284 NLRB No. 41 EMSING'S SUPERMARKET303merchandise between Emsing's and Rocky's whichwere arm's-length transactions similar to transac-tions made between Emsing's and other storesbefore Rocky's opened. He also found that therewere no direct transfers of cash, loans, or other fi-nancing as part of each Company's "normal" oper-ations. He did find, however, that Alan and TerriEmsing obtained personal loans from unidentifiedsources and, in turn, loaned the money to bothstores.The judge also cited the following evidence: (1)both stores were covered under the same health in-surance policy in order to obtain a lower premium,and one store paid the premiums for both storesand was reimbursed by the other, and (2) near thetime of Emsing's closing, Rocky's advanced $5000to pay Emsing's final payroll. The judge found thelatter to be an arm's-length transaction because itwas duly recorded on the books of each corpora-tion and Rocky's took merchandise and equipmentas security.In his final analysis, the judge concluded that thetwo stores were not functionally integrated andtherefore were not a single employer. Although thejudge discussed all the factors relevant to a deci-sion on the Respondents' single-employer status, itis clear that he considered the supposed lack offunctional integration was dispositive. The extentof functional integration is certainly a relevantfactor to be considered, but it is not a dispositivefactor.In his analysis of the extent of financial integra-tion between the two stores, the judge stated thatany focus on what happened in August 1984 duringthe time of Emsing's closing would be"misdirect[ed]." He therefore did not address cer-tain evidence bearing on events which occurredimmediately after the physical closing of Emsing's.We disagree with his view of the relevance ofthe August closing transactions. In our view, Ems-ing's and Rocky's conduct in AugustŠa time whenEmsing's was engaging in unfair labor practicesŠisjust as relevant, concerning the interrelation be-tween the two stores, as what took place whenboth stores were operating. In this regard, we notethat: (1) Rocky's issued a check dated 22 August1984 to a meat supplier in the amount of $3174.88to cover an Emsing's check which had been re-turned due to insufficient funds. (2) Alan and TerriEmsing had personally purchased a 1983 Oldsmo-bile and put the title in the name of Emsing's Su-permarket. When Emsing's closed, ownership ofthe vehicle was transferred to Rocky's. (3) WhenEmsing's closed, inventory 'which suppliers wouldaccept was returned, but $45,000 worth of its in-ventory which was nonreturnable was transferredto Rocky's without regard to whether Rocky's ac-tually needed it or not. There is no evidence thatEmsing's retained a security interest in the trans-ferred merchandise. Rather than pay Emsing's$45,000 outright, Rocky's reduced its accounts pay-able to Emsing's by paying Emsing's vendors dir-ecty for supplies and merchandise that had beenfurnished to Emsing's when Emsing's was in oper-ation. (4) Before closing, Eming-'s had attempted onnumerous occasions to sell its equipment but didnot receive any offers due to a surplus of usedequipment and a lack of interest in grocery retail-ing. At the time of closing, Emsing's transferred allits equipment to Rocky's Supermarket in order toprevent it from being locked up by the lessor be-cause Emsing's was in default on its rent. Theequipment consisted of shelving, frozen food cases,and dairy cases. Rocky's had no practical use forthe equipment and merely stored it in a backroomand in an adjacent building.We believe the judgei erred in concluding thatEmsing's and Rocky's were not functionally inte-grated. He further erred in making this one factordispositive in his resolution of the single-employerissue.6 In our view, the judge underrated the sig-nificance of the August closing transactions andgave insufficient consideration to the actual impli-cations and ramifications of the various financialtransactions. The judge's narrow reliance on thefact that the transfers of equipment and inventorywere "duly recorded on the books" is misplaced.Form does not prevail over substance.As stated previously, the single-employer rela-tionship is characterized by the absence of the"arm's length relationship found among unintegrat-ed companies."7 The transactions between the Re-spondents were not at full arm's length. Terri andAlan Emsing had a financial and personal interestin both stores. For all practical purposes, they used6 The judge's reliance on Aspen Leasing Systems, 271 NLRB 1536(1984), and Chippewa Motor Freight, 261 NLRB 455, 458-459 (1982), ismisplaced These cases are distinguishable from the present case In both,aside from other dissimilarities, the companies alleged to be a single em-ployer were substantially more separate and unrelated than Emsing's andRocky'sThus, in Aspen Leasing Systems, the judge found the fact that the twocorporations did not have identical ownership and performed separate,distinct, and unrelated business operations to be particularly persuasive infinding the two employers did not constitute a single employer Here, wehave identical ownership of two companies with an identical businesspurpose, i e., grocery retailing Likewise, in Chippewa Motor Freight, thetwo employers did not have identical ownership nor did they have identi-cal business operations and they were engaged in activities which weresubstantially unrelated Chippewa was a regular-route, general commodi-ty carrier transporting freight by truck from terminal to terminalthroughout the Midwest, while Action Carrier provided nationwide long-haul, destination-to-destination, irregular-route service not offered byChippewa7 Operating Engineers Local 627 v. NLRB, 518 F.2d 1040, 1045-1046(D C. Cir. 1975). 304DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRocky's as a captive customer to purchase Ems-ing's leftover inventory and essentially worthlessequipment which would have otherwise remainedunliquidated and at risk of seizure. This transaction,involving the transfer of equipment with no marketvalue, was not one made at arm's length. WhenEmsing's needed to dispose of its used equipmentand nonreturnable merchandise, it turned toRocky's, a captive customer in times of distress.This transaction, in turn, served as a convenientbookkeeping entry to account for payments madeby Rocky's on Emsing's behalf. Even before thefinal events in August 1984, testimony by AlanEmsing evinced his willingness and tendency to"rob from Peter to pay Paul" from Rocky's incep-tion in January 1983. He testified under direct ex-amination that "We had to transfer money from theRocky's Company to the Emsing's Company be-cause the Emsing Company was losing money. . . . On closing of the store to meet the fmal pay-roll, we had to transfer $5,000 to meet the payrollbecause there was no money left in the account."Further, the management employees of bothstores were covered under a single health insurancepolicy in order to achieve a lower overall premiumfor both stores. Rocky's issued a check to cover anEmsing's check returned for insufficient funds.Ownership of an automobile was transferred fromEmsing's to Rocky's rather than to Alan and Terripersonally in order to avoid payment of $1000 intransfer taxes. And, as noted above, Rocky's trans-ferred $5000 to Emsing's to meet the latter's fmalpayroll.These facts, taken as a whole, clearly reveal notonly a financial interdependency between Rocky'sand arising's, but also a propensity on the part ofAlan and Terri Emsing to operate the two stores insuch a manner that the exigencies of one would bemet by the other. This method of operating showsless than an "arm's length relationship" betweenEmsing's and Rocky's.Accordingly, the General Counsel has estab-lished the presence of all four factors, including aninterrelation of operations, and has thus met theburden of showing that the two corporations sharesufficient identity to constitute a single employer.Further, as noted, not all four factors need bepresent for the Board to find a single-employer re-lationship. Rather, a single-employer finding restson all the circumstances of an individual case.Here, the evidence relating to common control oflabor relations, common management, and commonownership is overwhelming. Thus, even if theinterrelation of the operations of Emsing's andRocky's be deemed minimal, a finding of single em-ployer is nonetheless warranted.Because we have found Respondents Emsing'sSupermarket, Inc. and Rocky's Supermarket, Inc.to be a single employer for remedial purposes, boththese entities are jointly and severally liable forremedying the violations found.8ORDERA. The Respondents, Emsing's Supermarket,Inc., Griffith, Indiana, and Rocky's Supermarket,Inc., Hammond, Indiana, their officers, agents, suc-cessors, and assigns, shall jointly and severally1. Cease and desist from(a) Refusing to recognize and bargain withUnited Food and Commercial Workers Union,Local 1460, AFL-CIO, CLC, and its authorizedsuccessors, including United Food and CommercialWorkers Union, Local 1550, AFL-CIO, CLC, asthe exclusive collective-bargaining representativeof the employees in the unit described below, by(1) unilaterally discontinuing payments to contrac-tual benefit funds, (2) unilaterally discontinuingpayments to employees for vacations, or similar es-tablished terms and conditions of employment, and(3) failing to give the Union adequate notice of anydecision to close Emsing's or any similar decisionaffecting important rights of employees, so that theUnion may request the opportunity to meet andbargain at a time when meaningful bargaining overthe effects of such closing can occur. The appro-priate bargaining unit is:All employees working in the retail stores ofEmsing's Supermarket, Inc. who are activelyengaged in handling or selling of merchandise,including all employees working in existing de-partments of the store which may hereafter beleased, but excluding employees in newly cre-ated leased departments, which departmentswere not formerly operated by the Employer,and wherein the employees are under the ex-clusive control and direction of the lessee andwherein the employees work exclusively in theleased department. Also excluded are thoseemployees in the meat department, one (1) daymanager, one (1) night manager, and one (1)8 The Order that we provide below additionally conforms to thejudge's conclusions of law and remedy and provides for payment to thebenefit funds.In accordance with our decision in New Horizons for the Retarded, 283NLRB 1173 (1987), interest will be computed at the "short-term Federalrate" for the underpayment of taxes as set out in the 1986 amendment to26 U S.0 • 6621.In accordance with the General Counsel's position that Rocky's hasnot inherited any of Emsing's bargaining obligation to the Union on acontinuing basis, we shall limit to Emsmg's the affirmative portions ofour Order requiring bargaining generally with the Union and its author-ized successor and the establishment of a preferential hiring list shouldEnising's reopen or resume operations elsewhere sit the Griffith, Indianaarea. EMSING'S SUPERMARKET305co-manager (for stores over ten (10) employ-ees). Stores having less than ten (10) employ-ees shall have one (1) day manager and one (1)night manager only.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request of Local 1550, as the successor ofLocal 1460, bargain collectively with United Foodand Commercial Workers Union, Local 1550, asthe exclusive representative of the employees em-ployed in the previously existing unit describedabove in paragraph 1(a) concerning (1) paymentsdue to contractual benefit funds, (2) payments dueto employees for vacations, and (3) the effects ofthe 1 August 1984 decision to close Emsing's Su-permarket in Griffith, Indiana, on 11 August 1984.(b)Pay the employees terminated about 11August 1984 their normal wages for the period setforth in the remedy section of the judge's decision.(c)Pay to all unit employees entitled to vaca-tions in 1984 the payments due them.(d)Pay all delinquent contributions from 1 Julythrough 11 August 1984 to the pension trust fundand ,health and welfare trust fund established bythe collective-bargaining agreement which expired31 October 1983, and reimburse unit employees forany expenses ensuing from the failure to make suchcontributions.(e)Preserve and, on request, make available tothe noard or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(f)Post at its location in Hammond, Indiana, andmall a copy of the attached notice to employeesmarked "Appendix A," to United Food and Com-mercial Workers Union, Local 1550, as successorof Local 1460, and to all Emsing's unit employeeswho were on the payroll on 1 June 1984 and alsoto those on the payroll 1 August 1984. Copies ofthe notice, on forms provided by the Regional Di-rector for Region 13, after being signed by Ems-ing's Supermarket, Inc.'s authorized representative,and Rocky's Supermarket, Inc.'s authorized repre-9 Lt.' this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."sentative, shall be posted and mailed immediatelyon receipt as directed.(g)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.B. The Respondent, Emsing's Supermarket, Inc.,Griffith, Indiana, its officers, agents, successors,and assigns, shallI. Cease and desist from(a) Failing and refusing to recognize and bargaincollectively with Local 1550 as the successor ofLocal 1460 as the exclusive bargaining representa-tive of its employees in the following appropriateunit:All employees working in the retail stores ofEmsing's Supermarket, Inc. who are activelyengaged in handling or selling of merchandise,including all employees working in existing de-partments of the store which may hereafter beleased, but excluding employees in newly cre-ated leased departments, which departmentswere not formerly operated by the Employer,and wherein the employees are under the ex-clusive control and direction of the lessee andwherein the employees work exclusively in theleased department. Also excluded are thoseemployees in the meat department, one (1) daymanager, one (1) night manager, and one (1)co-manager (for stores over ten (10) employ-ees). Stores having less than ten (10) employ-ees shall have one (1) day manager and one (1)night manager only.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Should Emsing's Supermarket, Inc., its suc-cessors or assigns, reopen Emsing's Supermarket ora successor store, recognize and bargain with theaforesaid Union in the unit described in paragraph1(a) and, if an understanding is reached as to theterms and conditions of employment, embody samein a written agreement.(b)Establish a preferential hiring list of all unitemployees terminated about 11 August 1984 fol-lowing the established seniority system, and offerto such employees full reinstatement to theirformer jobs or, if the former jobs do not exist, tosubstantially equivalent jobs, if Emsing's Supermar-ket, Inc. reopens or resumes operations elsewherein the Griffith, Indiana area.(c)Mail a copy of the attached notice to employ-ees marked "Appendix B"" to United Food andCommercial Workers Union, Local 1550, as succes-sor of Local 1460, and to all Emsing's unit employ-'9 See fn. 9, above 306DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDees who were on the payroll on 1 June 1984, andalso to those on the payroll 1 August 1984. Copiesof the notice, on forms provided by the RegionalDirector for Region 13, after being signed by Ems-ing's Supermarket, Inc.'s authorized representative,shall be mailed immediately on receipt as directed.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT refuse to recognize and bargainwith United Food and Commercial WorkersUnion, Local 1550, as the successor of Local 1460,as the exclusive collective-bargaining representativeof the employees in the unit described below by (1)unilaterally discontinuing payments to contractualbenefit funds, (2) unilaterally discontinuing pay-ments to employees for vacations, or similar estab-lished terms and conditions of employment, and (3)failing to give the Union adequate notice of any de-cision to close our operation, or any similar deci-sion affecting important rights of employees, sothat the Union may request the opportunity tomeet and bargain at a time when meaningful bar-gaining can occur. The appropriate bargaining unitis:All employees working in the retail stores ofEmsing's Supermarket, Inc. who are activelyengaged in handling or selling of merchandise,including all employees working in existing de-partments of the store which may hereafter beleased, but excluding employees in newly cre-ated leased departments, which departmentswere not formerly operated by the Employer,and wherein the employees are under the ex-clusive control and direction of the lessee andwherein the employees work exclusively in theleased department. Also excluded are thoseemployees in the meat department, one (1) daymanager, one (1) night manager, and one (1)co-manager (for stores over ten (10) employ-ees). Stores having less than ten (10) employ-ees shall have one (1) day manager and one (1)night manager only.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request of Local 1550 as the suc-cessor of Local 1460, bargain collectively withLocal 1550 as the exclusive representative of theemployees employed in the previously existing unitdescribed above concerning (1) payments due tocontractnal benefit funds, (2) payments due to em-ployees for vacations, and (3) the effects of the 1August 1984 decision to close Emsing's Supermar-ket in Griffith, Indiana, on 11 August 1984.WE WILL pay the employees terminated about 11August 1984 their normal wages, plus interest, forthe period specified by a Decision and Order of theNational Labor Relations Board.WE WILL pay vacation pay, with interest, tothose of you who were entitled to be paid such inthe summer of 1984, but who did not receive it.WE WILL pay, with interest, all delinquent con-tributions from 1 July 1984 through 11 August1984 to the pension trust fund and health and wel-fare trust fund as established by the collective-bar-gaining agreement which expired 31 October 1983.EMSING'S SUPERMARKET, INC. ANDROCKY'S SUPERMARKET, INC., ASINGLE EMPLOYERAPPENDIX BNOTICE To EMPLOYEESMAILED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to abide by this notice.WE WILL NOT, should Emsing's Supermarket,Inc. reopen or resume operations elsewhere in theGriffith, Indiana area, refuse and fail to recognizeand bargain collectively with Local 1550 as thesuccessor of Local 1460 as the exclusive collective-bargaining representative of the employees in theunit described below:All employees working in the retail stores ofEmsing's Supermarket, Inc. who are activelyengaged in handling or selling of merchandise,including all employees working in existing de- EMSING'S SUPERMARKET307partments of the store which may hereafter beleased, but excluding employees in newly cre-ated leased departments, which departmentswere not formerly operated by the Employer,and wherein the employees are under the ex-clusive control and direction of the lessee andwherein the employees work exclusively in theleased department. Also excluded are thoseemployees in the meat department, one (1) daymanager, one (1) night manager, and one (1)co-manager (for stores over ten (10) employ-ees). Stores having less than ten (10) empltiy-ees shall have one (1) day manager and one (1)night manager only.WE WILL, on request of Local 1550 as the suc-cessor of Local 1460, bargain collectively withLocal 1550 in the unit described herein and, if anunderstanding is reached as to the terms and condi-tions of employment, embody same in a writtenagreement.WE WILL, if Emsing's Supermarket, inc. reopensor resumes operations elsewhere in the Griffith, In-diana area, establish a preferential hiring list of allunit employees terminated on or about 11 August1984 following the established seniority system. WEWILL first offer the employees named on this listfull reinstatement to their former jobs or substan-tially equivalent positions.EMSING'S SUPERMARKET, INCAlan Hellman, Esq., for the General Counsel.J. Charles Sheerin, Esq. (Hoeppner, Wagner & Evans), ofValparaiso, Indiana, for the Respondent.Jairus M Gilden, Esq. (Karmel & Rosenfeld), of Chicago,Illinois, for the Charging Party.DECISIONSTATEMENT OF THE CASERICHARD J. LINTON, Administrative Law Judge. Inthis refusal-to-bargain case I find that Emsing's Super-market, Inc. (ES!) violated Section 8(a)(1) and (5) of theAct. ESI is now insolvent. For a remedy to be currentlyeffective, a finding would have to be made that ES! andRocky's Supermarket, Inc. (RSI), a firm apparently sol-vent, were operated during the relevant time as a singleemployer by their owners, Alan Emsing and his wife,Tern Emsing. Instead, I find that ES! and RSI were notoperated as a single employer. This means, unfortunately,that the violations found may never be remedied, eithereffectively or even significantly.This case was tried before me in Chicago, Illinois, on27-29 March and 29-30 April 1985, pursuant to the 18December 1985 complaint issued by the General Counselof the National Labor Relations Board through the Re-gional Director for Region 13 of the Board. The com-plaint is based on a charge filed 5 November 1984, asthereafter amended, by the United Food and CommercialWorkers Union, Local 1460, AFL-CIO, CLC (theUnion, the Charging Party, or Local 1460) against Ems-ing's Supermarket, Inc. and Rocky's Supermarket, Inc., asingle employer (Respondent).'In the complaint the General Counsel alleges that theRespondent violated Section 8(a)(1) and (5) of the Actby unilaterally ceasing to make certain contractual pay-ments on and after 1 June; by unilaterally closing itsstore in Griffith, Indiana, on 9 August, and thereafter byrefusing to bargain with the Union concerning the effectsof such closing on unit employees.By its answer Respondent admits certain factual mat-ters, but denies violating the Act.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel2 and the Re-spondent, I make the followingFINDINGS OF FACTI. JURISDICTIONFor several years before its closing in August 1984,Respondent Emsing's owned and operated a retail gro-cery supermarket in Griffith, Indiana. Joseph Emsingand his wife, Lee, founded ESI and the Griffith store in1967. The Emsings have a Son, Alan.3 In 1980 Alan andhis wife, Terri, purchased ESI from Alan's parents. Weshall examine this subject in more detail when we discussthe single-employer issue.4In its answer to the complaint, ESI admitted facts es-tablishing the Board's legal jurisdiction, but it denied theallegation of discretionary jurisdictional facts.5 That is,ESI admitted that during the past calendar year it hadpurchased and received at Griffith, Indiana, goods andmaterials valued in excess of $50,000 directly from pointsoutside the State of Indiana.At the hearing the parties stipulated, and I find, thatduring the 12 months ending with the closing of theGriffith store in mid-August 1984, ESI had gross reve-nues (sales) exceeding $500,000, and that during the sameperiod the firm was an employer within the meaning ofSection 2(2), (6), and (7) of the Act (1:9-12).1 All dates are for 1984 unless otherwise indicated2 As I requested (5 1050), counsel for the General Counsel attached aproposed order and notice to his brief (Citations in the five-volume tran-script of testimony are by volume and page.) He thereafter submitted andunopposed motion, dated 8 August 1985, to correct his brief by supplyingthe first half of a sentence that had been omitted from the top of p 20.The unopposed motion to correct is granted.3 This is not to suggest that the Emsings have only one son. As weshall see, Alan &ming has at least one brother4 In December 1982 Alan and Tern arising formed RespondentRocky's. Alan Emsmg has the nickname of Rocky (117). In January1983 RSI opened a retail supermarket in Hammond, Indiana The Ham-mond store is about 11 miles from the Griffith store (1.10),5 The Board's discretionary standard for retail enterprises is an annualgross volume of business of at least $500,000. Carolina Supplies CementCo., 122 NLRB 88 (1958). In theory, however, an employer's operationcould meet the discretionary standard, but fail to meet the legal standardof "affecting commerte." In every Federal case, therefore, there must bea showing of legal Jurisdiction. Longshoremen ILA Local 13 (CatalinaIsland Sightseeing Lines), 124 NLRB 813 (1959) In our case ESI admittedthe interstate commerce facts establishing legal jurisdiction 308DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe pleadings and stipulations do not include the com-merce facts for RSI. They presumably were omitted asunnecessary in view of the single-employer allegation.Nevertheless, the record shows that RSI meets both thelegal and discretionary standards. As to the latter, theevidence reflects that during calendar year 1984 RSI hada gross volume of business (sales at retail) well in excessof $500,000 (R. Exh. 10a).Alan Emsing testified that among Rocky's many pur-chases, it obtained a brand of bread from a Chicago firm(5:871). It bought its lunchmeat from a Chicago firm too(5:879). However, Rocky's biggest, by far, interstate pur-chase was of various grocery products from Scot Lad, agrocery wholesaler (1:71: 5:882, 884). Alan Emsing testi-fied that Rocky's purchased about 70 percent of its gro-ceries from Scot Lad (1:73). As RSI's cost of groceriesfor 1984 exceeded $1 million (R. Exh. 10a), it is clearthat RSI's 1984 purchases from Scot Lad amounted toabout $700,000.The record does not show where Scot Lad is located.I take administrative notice that during the relevant timeScot Lad Foods, Inc. was, and is, located in Lansing, II-linois.8 The 1985 Rand McNally Atlas, at 28, shows thatLansing is a suburb of Chicago and adjoins Hammond,Indiana.As RSI meets the legal and discretionary commercestandards, I find that it is an employer within the mean-ing of Section 2(2), (6), and (7) of the Act.II. LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that Local 1460 is alabor organization within the meaning of Section 2(5) ofthe Act. As the record reflects, in January 1985 Local1460 merged with UFCWU Locals 1504 and 1550, with1550 being the surviving, and successor, local (1:183;184; 4:674-676; G.C. Exhs. 10a, b). I further find thatLocal 1550 is a labor organization within the meaning ofSection 2(5) of the Act.HI. THE ALLEGED UNFAIR LABOR PRACTICESA. The Evidence1. The Emsing family storesThis case is about two grocery stores owned by theEmsing family through two separate corporations, ESIand RSI, and the problems that developed when ESIbecame insolvent.7 ESI owns Emsing's Supermarket(Emsing's). Emsing's is located at 118 Griffith Boulevardin Griffith, Indiana.8Some 11 miles north of Emsing's is Rocky's Supermar-ket (Rocky's) at 5600 Sohl in Hammond, Indiana (1:69;5:1018). As disclosed by an atlas, Hammond is situated6 Million Dollar Directory, Series P-Z at 4120 (Dun's Marketing Serv-ices, 1985).7 The parties stipulated that ESI has been incorporated under Indianalaw since 17 January 1967, and RSI likewise since 17 December 1982(1:26, 2-365)8 Although the Griffith store has closed, presumably the building re-mains. Alan Emsing, not ESL leased the premises from the Jewel TeaCompany, the owner, because Jewel Tea requires an individual signatory(1 68, 71; 5-858, 887)near the southeast corner of Chicago, Illinois. The build-ing and premises housing Rocky's in Hammond areleased by Scot Lad, and Scot Lad subleases the propertyto Alan and Terry Emsing and not RSI (1:71; 5:888).Rocky's is owned by RSI (1:33, 45).As already mentioned, Alan Emsing's parents, Josephand Lee Emsing, formed ESI and established the Griffithstore in 1967 (1:24). Between 1967 and 1980 the seniorEmsings held all the stock of ESI (1:25, 59). In 1980Alan and Terri Emsing purchased ESI from Alan's par-ents (1:21, 24, 5:927). With the exception of some treas-urxisbges retained by Joseph Emsing to secure the pur-chase note, Alan and Terri have owned the balance ofthe common stock issued by ES! (1:23-24; 5:782-783,942-943). Since his retirement in 1980, Joseph Emsinghas not been involved in the operation of Emsing's andhe has never worked at Rocky's (1:30-31).Since purchasing ESI in 1980, Alan Emsing (Emsing)has been president of the firm and Terri Emsing (Terri)the secretary-treasurer (1:17-18). Emsing testified that hisbrother, Joseph "Mitch" Emsing, served as vice presi-dent of ESI from 1981 to 1983 (1:20), but he did notknow whether anyone held the office thereafter (1:22).The directors of ESI are Alan, Terri, and Butch Emsing(2:370-371; 4:602).Since forming RSI in December 1982, Alan Emsinghas been the firm's president and Terri Emsing has heldthe office of vice president (1:17-18; 5:781, 784). Theyhave owned all the outstanding stock of RSI (1:24, 25;5:783), and they are the directors of the corporation(2:370-371; 5:784). Dave Davis has been the secretary-treasurer of RS1 from the beginning, but Emsing testifiedthat Davis was so appointed in order that he could signchecks for the corporation and accept deliveries at thestore in Emsing's absence (1:21, 51-52; 5:896-897).Alan Emsing opened Rocky's for business on 7 Janu-ary 1983 and he thereafter split his time between bothstores (1:33, 38-39; 5:894). Terri began working some atthe Hammond store about mid-1983 (1:34, 36), but appar-ently she spent the great majority of her time at the Grif-fith store until it closed near mid-August 1984 (1:39-40).About 15 persons worked at Emsing's (the Griffithstore) before it closed, with about 8 or 9 employeesbeing in the bargaining unit represented by the Union.9Rocky's (the Hammond store) had about the samenumber of persons, but with about 12 clerks. Emsing tes-tified that the difference is explained by understandingthat the Griffith store had more family members em-ployed than the store at Hammond (1:56-58; 5:886).2. Collective-bargaining historyIt appears that at least as far back as 1970 Local 1460has represented the clerks at Emsing's (1:25). The mostrecent collective-bargaining agreement covers the periodof 1 November 1980 through 31 October 1983 (G.C.Exh. 3). As we shall see, there is a dispute over whetherthe collective-bargaining agreement was extended pend-ing agreement on a renewal collective-bargaining agree-9 Local 1460 represented the clerks, but not the meat department em-ployees (G.0 Exh 3) EMSING'S SUPERMARKET309ment with the Union and the General Counsel claimingthe affirmative, and Respondent arguing the negative.In about October or November 1983 the parties met atthe Griffith store to negotiate a renewal contract." AlanEmsing represented ES! and Arthur Primm Local1460.11 Apparently no employee committee accompa-nied Primm. Terri Emsing occasionally passed throughthe negotiations area, but did not participate in the ses-sions.As with their uncertainty on the date of the initialmeeting, the parties are uncertain about the number ofbargaining sessions.12 There appears to have been threesessions. The first in October or November 1983, thesecond on 16 December 1983,13 and the third apparentlyin January 1984 (5:815, 823).The initial meeting was short. Primm described themodifications desired by Local 1460. Emsing respondedthat Emsing's was in a deteriorating financial situationand needed substantial economic concessions to survive.Emsing initially wanted the reductions to be retroactiveto 31 October (3:534), but he later, apparently at thesecond meeting, withdrew the retroactivity portion of hisproposal (3:579).At the first meeting Prirnm asked if Emsing wouldagree to continue the contract until a new one was rati-fied. Emsing said, "We will see." Based on that ex-change, Primm assumed that the contract was extendedbeyond the date of 31 October when it was due to expire(3:535, 577-579).14At the second meeting Alan Emsing presented his finalproposal to Primm (R. Exh 4; 2:420-421; 5:808) It calledfor reduced benefits and a 10-percent reduction in thewage rates. Alan Emsing also laid his financial recordson the table for Primm and Ogborne to inspect, andbegan to explain the financial situation to the union rep-resentatives (1:96; 5;803, 982, 989, 1008). Primm concedesEmsing made the books available (5:1031). Pritnm toldEmsing that he was not capable of examining the booksand asked if the union auditors could inspect them, towhich Emsing replied, yes, they could bring in theirauditors anytime (5:804, 982-983, 1018, 1031). No audi-tors ever came to inspect the books (5:806).Emsing told Primm and Ogborne that he could notchange his proposal and, if the Union did not accept it,he could not keep the store open (1:96; 5:803). Primm re-sponded that perhaps the employees would accept awage freeze, but that he would have to recommend theyreject Respondent's proposal (1:96; 5:1032). Emsing re-1• Alan Ernsing initially testified that the first meeting occurred aboutNovember (1:94, 95, 2.372). He subsequently testified that it was in Octo-ber (5:796). His counterpart at the bargaining table, Arthur Primm, secre-tary-treasurer of Local 1460, was even less certain than Emsing, althoughPrimm's pretrial affidavit says October (4:624, R. Exh. 5). The point isnot very material." Another Local 1460 representative, Jerry Ogborne, attended begin-ning with cither the first or second meeting. Ogborne did not testify.12 For example, Alan Emsing initially testified there were two sessions(1 93), but later said there were three (5.801, 810, 823). Primm suggeststhere were three to four meetings (2:442, 4:623).13 That date is marked on Respondent's final offer to the Union (R.Exh. 4).14 Ernsing recalls Pnmm's request occurring at the second meeting andthat he made no reply (5:813). I credit Primm's version.sponded that a wage freeze would not help, and thatmajor concessions were needed (5:1045).Before the third bargaining session, Primm met withstore employees who were members of Local 1460. It isunclear when the meeting occurred, and it could havebeen as late as 16 January 1984. It is clear that Primmrecommended that the employees reject ESI's proposal.They voted to reject it.Either before or after the third bargaining session,Alan Emsing held a meeting with all employees of Ems-ing's15 (5:824). To the 15 or so assembled employees,Emsing reported to them on what his proposal was tothe Union, why it was economically necessary, that alayoff was in prospect, and that wages had to be reducedby 10 percent (5:$24-827)."Little was accomplished at the third and fmal bargain-ing session. Primm said the employees had rejected ESI'sproposal. Alan Emsing repeated that his financial recordswere available for inspection, and that his proposal washis only offer because the store was losing money.Primm said he would still recommend rejection (5:815-816, 983).Primm met with his union members (only three mem-bers were present) on 9 February and, by a vote of 2 infavor and 1 against, they voted to reject ESI's proposaland to go on strike (4:626-627; C.P. Exhs. 3a, b). Primmreported the results to Emsing by telephone (1:96; 4:627).Emsing testified that Primm asked for another meeting tomake some proposals, but Emsing said that was ESI'sonly proposal (5:817). Primm said he would have to getauthorization to strike, and Emsing told him to do whathe had to and that ESI would do what was necessary tooperate (1:96; 5:$17, 929).On 22 March Local 1460 received a mailgram fromthe International Union's president authorizing Local1460 to strike ES! "pending final release from VicePresident Turner but not to be exercised against morethan one employer at a time." (R. Exh. 6; 4:631, 643.)About a week or so following his receipt of the Inter-national's strike sanction, Primm telephoned Emsing, in-formed him of the sanction, and asked if they foundthings out because the Union would prefer not to strike.Emsing said he could not afford it, that he had expressedhis position, and that they would have to do whatevereach felt necessary (4:645).17 Emsing's initiated a seriesof cost-cutting measures. Emsing testified that, withoutnotice to the Union, in about January he began reducingthe store's inventory and changed the mix of products,reducing the variety, to convert the supermarket into aconvenience store (1:68; 5:819, 820, 823). As part of15 At one point Emsing testified that it took place before the third ses-sion (5:824), and at another he placed it after (5.933).16 According to Emsing, he gave advance notice to Primm of themeeting, but could not recall Primm's response (5.931, 934, 981). He con-cedes he did not tell the employees he had told Primm (5:981). Primmdenies he was given advance notice by Emsing (5:1032). Emsing did nottestify with a favorable demeanor on this point, and I credit Primm's17 Although Emsing was not asked about this specific conversation, heindirectly denies it elsewhere by stating that he did not hear, from Primmbetween his call in February giving notice of the strike vote, and theirconversation in August (5.848, 980). I credit Primm and find that he didcall Emsing and inform him of the strike sanction by the International. 310DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDESI's converting Emsing's to a convenience store, inFebruary Emsing cut the size of the floor space beingutilized by erecting a wall down the center of the store(5:819, 822-823, 830).In February ESI laid off four or five unit employeesby seniority (1:55, 100, 114, 116; 5:820, 823), and inMarch Emsing, without regard to seniority, reducedhours for all employees by about 20 percent (1:114, 116;5:822, 829). Also in March Emsing cut employees' payby the 10 percent he earlier had proposed to the Union(1:97; 5:828, 837, 988-989). Employees learned of the paycut when they were given their check. (1:99).Emsing admits that no advance notice was given tothe Union on any of these unilateral changes (1:99;5:930). Most of the changes apparently were consistentwith the proposed changes he had made to the Union atthe bargaining sessions (1:111; R. Exh. 4). The complaintcontains no allegation concerning these changes (butdoes concerning some changes made in the summer),"and their chief relevance appears to relate to Respond-ent's contention that the Union's failure to object tothese changes justified Emsing in assuming, inconjunc-tion with other matters, that Local 1460 had waived anyobjection, and abandoned the bargaining unit. Moreover,Emsing, it is contended, believed that there was no con-tract after 31 October 1983.During this timeframe some of the store's employeesbegan an effort to bring the subject of contract ratifica-tion and strike up for a revote. This effort resulted in aunion meeting on 23 May at which the handful of em-ployees in attendance, going against Primm's recommen-dation," voted 3 to 2 not to strike and 3 to 2 to acceptESI's contract offer (2:427, 3:538; C.P. Exhs. 2a, b).According to Primm, the next morning he telephonedEmsing and informed him that the employees, in arevote, had voted to accept his proposal and to ratify thecontract (2:425, 449; 3:539). Emsing denies such a call(5:979). For several reasons I do not credit Primm. First,I note that he could not recall any response by Emsing(2:449). Second, Primm wavered on whether he notifiedAlan Emsing or someone else (3:539). It seems highlyunlikely that Primm would give such an important mes-sage to someone other than the person he had been ne-gotiating with. Third, Primm did not testify with a per-suasive demeanor on this topic.After the meeting, but possibly not until the first ofJune, Primm turned ESI's ratified proposal over to theclerical employee at Local 1460 who types the collec-tive-bargaining agreement (2:425, 450; 3:517). Primmnever checked on the status of the ratified agreementthereafter (2:455), and he never received a typed docu-ment from the clerk before the Griffith store closed inAugust (2:453). The clerical employee did not testify.12 At the hearing (2.291) and by the remedy requested in his posthear-ing bnef, counsel for the General Counsel makes clear that the GeneralCounsel attacks the unilateral changes made in the summer, not those inthe spring.12 Employee and union member Lisa Hinton credibly testified thatPrunm recommended that it would be to the benefit of employees tostnke because the Union could picket the Hammond store as well as theone in Griffith (2-263).3. Respondent closed the Griffith storePrimm concedes that as early as the period around the23 May ratification vote he began to hear rumors fromemployees, vendors, and others that the Griffith storewas going to close (3:506, 507, 519). Employees askedPrimm whether there was any truth to the rumors, andPrimm told them he had no way of knowing (3:504).Primm testified that the Union believed that if an em-ployer plans to close a store "he will let us know," andthat "We try to sit back and wait" for the employee tonotify the Union (3:504). Primm admits that he did notgo,ko his clerk and ask her to expedite the typing of therenewal collective-bargaining agreement when he beganhearing the rumors (2:455; 3:516).As the weeks passed and the days approached August,the rumors, Primm concedes, became more intense(3:504, 507, 513). Primm testified that he cannot followup on every rumor he hears each day, but that he paysclose attention if the rumors become intense (3:513, 514).Finally, employee Jackie Jensen called and told Primmshe had heard from a reliable source that there was abasis for the store-closing rumors. Primm told her hewould seek to verify the rumor (3:515-516).Accordingly, Primm sent the following letter, dated 8August,2• to Alan Emsing". (G.C. Exh. 5):Rocky EmsingEmsings Super Mkt118 N. Griffith BlvdGriffith, In 46319Dear Rocky:There have been calls coming into this officeabout a rumor that your store, located at 118 N.Griffith Blvd Griffith, Ind, will be closing as of Sat-urday, 8-11-84.Please advise this office as to the truth of thisrumor. If the rumor is true, I would request a meet-ing with you to discuss store closing.Thank you in advance for your cooperation inthis matter.Very truly yours,Art Primm,Secretary-TreasurerThere is a minor dispute concerning whether Primmalso telephoned Alan Emsing on 8 August (Emsing), orwhether Emsing called Primm on 9 August in responseto Primm's letter of 8 August (Primm).22 I need not re-solve that issue because it is clear they had a single con-versation on one of those dates.Emsing testified that the decision to close the Griffithstore was made about 1 August (1:100, 118, 916), andthat the store actually closed on Saturday, 11 August, or22 As earlier noted, Alan Einsing has the nickname of Rocky (1.17).21 The parties stipulated that the certified letter was received at thestore on Thursday, 9 August (2:389-390). It is undisputed that Emsingnever sent an answering letter. However, they did confer by telephoneon either 8 or 9 August.22 Emsing (5838-841); Pnmm (1-141; 3-511). EMSING'S SUPERMARKET311Sunday, 12 August when the remaining employees wereterminated (5:841, 845, 899).23Emsing further testified that beginning around 1August he and Terri Emsing, in conferences with indi-vidual employees, informed the employees the storewould close on 11 or 12 August (1:101; 5:845-847, 916,939).As stated, it is undisputed that on either 8 or 9 AugustPrimm and Emsing had a telephone conversation. Asidefrom some minor differences in their versions, the twowitnesses agree that Emsing said the store-closingrumors were true (1:101, 141; 3:511; 5:839), and that thestore would close on 11 or 12 August (3:498, 937).Primm asked if they could set up a meeting to discussstore-closing matters, and Emsing said yes, any time, anddid Primm want to meet then. Primm responded that hewas tied up at the time and could he call Erasing back toset a date.24Starting the following week, Primm began telephoningthe Griffith store in an effort to reach Emsing to estab-lish an appointment (1:143). Between the telephone con-versation of 9 August and 27 August, the date ofPrimm's next letter to Emsing, Primm testified that hecalled the Griffith store about three to five times (1:143;4:666).. An additional reason prompting Primm's calls mayhave been the information relayed to him by his clericalstaff between 11 and 27 August that ESI had failed tosend in the latest payments for dues checkoff and healthand welfare (1:149-150, 153, 156), and three employeesreported that they had not received their vacation pay-ments (1:149. 151-52). Emsing admits that ESI unilateral-ly ceased making all such payments around late June(1:103-108; 855, 942). An exception to this was vacations,which were paid until the store closed, but accrued vaca-tions were not paid after the closing (5:903). Emsing tes-tified that he ceased making the payments for two rea-sons. First, ESI had no money. Second, in Emsing'sopinion there had been no contract because the previousone had expired on 31 October, and although benefitshad been maintained for a while, Emsing finally assumedthe Union had abandoned the employees when he hadnot heard from Primm (1:121; 5:849, 853, 915). The Gen-eral Counsel, in paragraphs 7(a)-(e) of the complaint, al-leges that these unilateral changes (discontinuation ofpension trust contributions, health and welfare trust con-tributions; dues-checkoff payments, and vacation pay-ments) violate Section 8(a)(1) and (5) of the Act.Out of the three to five times Primm telephoned theGriffith store after 9 August, Primm obtained an answeronly once, and that was on 20 August when Joseph23 Et-ming initially testified that the store closed around 15 August(1:100). The financial records report that the store "terminated oper-ations" on l August (R. Exh 9c). Because most of the testimony speci-fies the closing date as 11 August, I shall use that date merely for con-venience. The difference of a day or two is not a critical issue here.24 Pnrrim testified that his schedule during August and September was"extremely heavy" because of midterm contract negotiations with severalemployers and because of a strike that began in September at certifiedstores in Cedar Lake, Indiana, some 24 miles south of Gary, IndianaPrinini testified that his Gary office is about 5 miles from the Griffithstore (2:405; 4 610, 656). As we recall, the Hammond store is 11 milesnorth of the Griffith store (1.110)."Butch Emsing, Alan's brother (4:602), answered (3:494,500, 521; 4:666).25 Butch Emsing said his brother wasworking "between" (in both) the Griffith and Hammondstores and that Primm might be able to catch him atRocky's in Hammond. Instead of asking for the numberof Rocky's, Primm asked Butch if he would ask AlanEmsing to call him and Butch said he would give thatmessage to his brother (1:144; 3:489-490, 500-501).Primm never heard from Alan Emsing after that call(1:145). Emsing testified that no one gave him any mes-sage to call Primm (1:102; 5:892). Emsing testified thatafter the Griffith store closed he spent most of his timeat Rocky's, and that Rocky's telephone number is pub-lished in the same directory that lists the numbers forGriffith, Indiana (5:892, 894-895). He further testifiedthat during the 2-week period after Emsing's closed,there were family members there most of the time forthe purpose of moving out equipment and merchandise(5:858, 890). The Griffith store had a working telephonenumber until about 1 September (5:890). Butch Emsingdid not testify.Primm concedes that following his 20 August conver-sation with Butch El-rising he made no attempt to locatethe number for Rocky's or to call the Hammond store(3:490-491, 523). According to Primm, he did not driveto Rocky's because he had no time to do so (3:491, 523;4:666).As previously mentioned, the distance from Primm'soffice in Gary to the Griffith store is about 5 miles, withRocky's in Hammond being 11 miles north of the Grif-fith store. The miles are not listed from Primm's office toRocky's, but as Hammond and Gary, Indiana, are adja-cent, the distance from Primm's office to Rocky's mustsurely not be more than 10 to 12 miles.During the timeframe around the closing of the Grif-fith store, certain transfers were made between Emsing'sand Rocky's. RSI transferred $5000 to ESI so that Ems-ing's could meet its final payroll. This cash transfer is se-cured by the equipment and merchandise removed fromEmsing's at the closing (1:62-65; 5:9000-902, 965-966,998). RSI purchased the inventory remaining on hand atEmsing's (5:899-900, 948). All the transfers were record-ed with appropriate entries on the books of the two cor-porations (1:63; 5:900). The equipment presently has nosaleable market because when the A&P stores closed inthe Chicago and northern Indiana areas, the marketbecame flooded with used equipment (1:79; 5:901, 966).Rocky's has no need for the equipment, and the equip-ment currently is stored in a back room at the Hammondstore (5:902, 1018).One of the items transferred to RSI was a 1983 Olds-mobile 98 titled to ESI that had been purchased with thepersonal funds of Alan and Terri Emsing and that theEmsings still drive. Einsing testified that he has nottransferred the title to RSI because of the $1000 or so itwould take to pay the sales tax (5:973-974, 1016-1017).25 Primm testified that so far as he could remember, his 20 Augustconversation with Butch Ernsing was the last time he called the Griffithstore (1.157). 312DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD4. Subsequent letters and eventsOn 27 August Primm sent one more letter to Emsingat the Griffith store, but received no response (1:145,156, 161). The letter, sent by certified mail, reads (G.C.Exh. 7):Rocky EmsingEmsings Super Mkt118 N. Griffith BlvdGriffith, IN 46319Dear Rocky:This letter is to confirm a phone conversation wehad on August 9th when you agreed to meet withme to discuss the store closing August 11th.Although my schedule has been heavy and I amsure you have been busy too, I tried to reach you aweek ago and I spoke to Butch. He informed methat you were in and out of the Hammond store.I have been unable to reach you to discuss any ofthe outstanding issues such as, vacation owed, uniondues owed and Health & Welfare owed. I wouldappreciate you issuing checks covering the aboveitems or contact me so that we can discuss thesematters.Thanking you in advance for your cooperation.Very truly yours,Art Primm,Secretary-Treasurer -The parties stipulated that Terri Emsing signed her re-ceipt of the letter no later than 7 September (2:390-392).Terri Emsing testified that although all the equipmentand merchandise had been moved from the Griffithstore, which was closed, by 27 August, mail addressed tothe store would be delivered to the Emsings' personalresidence (5:1021).26During the timeframe of late August to early Septem-ber, Terri Emsing recalls picking up three certified enve-lopes addressed to Emsing's at the post office in responseto certified slips left at the residence (5:1022). TerriEmsing was on her way to work at Rocky's that morn-ing. She admits that she placed the three envelopes, oneof which she observed was from the Union, next to heron the car seat. According to Terri, that is the last sheremembers seeing it. She testified that they were receiv-ing a lot of mail then, mostly from vendors they owed,and that they did not answer a lot of the mail (5:1022-1025). Alan Emsing testified that he has "no recollec-tion" of seeing any letter such as this (1:102). Even so, itwas received by ESI.Finally, by letter dated 26 September, Primm referredthe matter to the Union's attorneys for arbitration to re-cover amounts owed for August union dues ($91), healthand welfare contributions, and liquidated damages forJuly and August ($1,118.40), and for unspecified sums ofvacation money due to the employees (R. Exh 7). Onthe same date Primm sent a certified letter to Emsing,addressed to the closed store in Griffith, informing him26 Alan El-ming testified that their personal residence is located adja-cent to the Griffith store (5 843-845, 854)that the Union was invoking arbitration (G.C. Exh. 8;1:162; 3:526; 4:716). Primm testified that the letter wasreturned unclaimed (3:525). Primm also testified that inlieu of pursuing any contractual remedies, the Union, on5 November, filed the original charge in this case (4716-717).B. Analysis and Conclusions1. The unilateral changesAdmitting that it failed to consult with the Unionbefore unilaterally discontinuing the contractual pay-ments in the summer of 1984, Respondent defends ontwo grounds. First, the contract had not been extended.Second, by its conduct the Union abandoned the bar-gaining unit and waived any payments.It is true that the 1982-1983 collective-bargainingagreement was not extended. Nevertheless, an employeris not at liberty to discontinue benefits existing under anexpiring contract where the parties, as here, did not dis-cuss such a discontinuation before an impasse in bargain-ing. Stone Boat Yard, 264 NLRB 981 (1983), enfd. 715F.2d 441 (9th Cir. 1983). It therefore is unnecessary todecide whether the 23 May ratification was untimely or,if timely, whether it constituted a renewal of the 1980-1983 collective-bargaining agreement, as modified, wherethe fact of the ratification was never communicated toESI. See generally Teamsters Local 688 (Crown Cork) v.NLRB, 756 F.2d 659 (8th Cir. 1985).A different rule applies to the checkoff of union duesthat must be supported by a contract, and Respondent'sduty to deduct and transmit union dues expired with thecollective-bargaining agreement on 31 October 1983.Hassett Maintenance Corp., 260 NLRB 1211 (1982).I find no waiver by the Union. Even if Primm wasaware that ESI had implemented the changes mentionedduring negotiations, that does not justify unilateralchanges on matters not discussed. Stone Boat, supra.As for waiver through abandonment, that argument iswithout a factual basis. Primm posted notices at the Grif-fith store of several union meetings in 1984, and Emsingadmits that he saw Primm posting such notice in eitherApril or May (5:818, 922, 929). Moreover, about a weekbefore the ratification meeting of 23 May, Primm orJerry Ogborne posted the notice for that meeting (3:537).The notice to union members about the meeting is on thestationery of Local 1460 and is from Primm as secretary-treasurer (C.P. Exh 2a) Finally, Emsing admits that hewas aware of the union meeting of 23 May because heread the notice posted in his store (5:913).And if Primm can be faulted for not being more dili-gent in having the new contract typed following the rati-fication,27 that lack of diligence does not rise to the levelof abandonment nor does it excuse Respondent's failureto continue the benefit payments. Accordingly, I findthat Respondent violated Section 8(a)(1) and (5) of theAct as alleged.27 Pnmm testified that the delay was not unusual, and gave as an ex-ample Certified Stores in Cedar Lake, Indiana, where negotiations con-cluded in October or November, but a contract did not issue until March1985 (3558-559; 4'633) EMSING'S SUPERMARKET3132. Meaningful bargaining over effects precluded byRespondent's failure to notify the Union of closingThe General Counsel alleges and argues that Respond-ent unlawfully refused to bargain over the effects of itsdecision to close the Griffith store. Respondent's princi-pal defense is that Local 1460 waived any right it had tobargain by its failure to contact Respondent until 8-9August despite rumors as far back as 2-3 May of an im-pending sale.Respondent's position is without merit here. The Ems-ings did not decide until about 1 August to close theGriffith store. Thus, even had Primm contacted AlanEmsing in June or July and inquired about the matter,Primm would have been told that there was no decisionto that effect. There is no evidence that the Emsings hadany plans in May, June, or July to close the Griffithstore in the near future. Thus, we can only presume thathad Primm called Emsing in June, for example, andasked whether there were any plans to close in thefuture, Emsing would have replied no. I find no waiverin the weeks before August.In the conversations of 8 and 9 August Emsing said hewas willing to discuss the effects. When Primm said hewould have to call back later, Emsing said Primm couldreach him either at Griffith or Hammond (5:937). Re-spondent argues that the Union thereafter waived itsright to bargain about the effects by, in essence, sleepingon that right until well after the store had closed and theopportunity for meaningful bargaining had expired.Respondent had the legal duty to notify the Union ofits decision to close the Griffith store. Blu-FountainManor, 270 NLRB 199, 208 (1984). If Respondent hadnotified the Union as early as it began informing the em-ployees, around 1 August, then perhaps Primm couldhave recontaeted Emsing before the store closed theweekend of 11-12 August and arranged a mutuallyagreeable meeting date. Time was of the essence. Eventhe meeting date might have preceded the store's closingand allowed for a meaningful settlement of store-closingmatters. We will never know because Respondent unlaw-fully failed to notify the Union promptly of its decisionto close the Griffith store. By the time Primm learned ofthe situation, the closing was almost a fait accompli.Primm was not required to cancel his other engage-ments on such short notice and press for an immediatemeeting. Thus, by its failure to notify the Union, Re-spondent precluded meaningful bargaining over its deci-sion to close. In these circumstances, I find that Re-spondent violated Section 8(a)(1) and (5) of the Actabout I August by failing to notify the Union of its deci-sion to close its Griffith store on 11 August 1984. Al-though the complaint alleges the violation in terms of in-forming the employees on 1 August and refusing on andafter 9 August to negotiate with the Union, the nature ofthe finding I have made was fully litigated.3. The single-employer issueAs my findings call for a remedial order, it becomesappropriate to discuss the General Counsel's allegationthat ESI and RSI constitute a single employer. In hisbrief, counsel for the General Counsel recognizes thatESI no longer possesses any assets and that any orderrunning only to ESI would be practically worthless (Br.8)." For remedial reasons, therefore, the General Coun-sel alleges and seeks a single-employer finding."We turn now to a review of the relevant legal princi-ples. To determine whether two ostensibly separate enti-ties are sufficiently integrated so that they may be fairlytreated as a single employer, the Board and the courtsexamine four principle factors: (1) functional integration;(2) centralized control of labor relations; (3) commonmanagement; and (4) common ownership. Radio UnionLocal 1264 v. Broadcast Service, 380 U.S. 255 (1965);NLRB v. Browning-Ferris Industries, 691 F.2d 1117, 1122(3d Cir. 1982); FEDCO Freightlines, 273 NLRB 399 fn. 1(1984); Truck & Dock Services, 272 NLRB 592 fn. 2(1984).Viewed separately, none of the four factors is deemedcontrolling, and the Board has stressed the first three fac-tors, particularly centralized control of labor relations.FEDCO, supra; Truck & Dock, supra. Single-employerstatus depends on all the circumstances, and has beencharacterized as an absence of the arm's-length relation-ship found among unintegrated companies. Browing-Ferris, supra at 1122; FEDCO; Truck & DockBefore going further, I should note that there is a dis-tinction between the single-employer concept and that ofa joint employer. The joint-employer concept recognizesthat the business entities involved are in fact separate,but that they share or codetermine those matters govern-ing the essential terms and conditions of employment.Browning-Ferris, supra at 1123. There is no allegationhere of a joint-employer situation,Similarly, the alter ego concept is distinct from eitherthat of single employer of joint employer. Airport BusService, 273 NLRB 561 (1984). Typically, an alter ego iscreated for the purpose of evading the original employ-er's responsibilities under its collective-bargaining agree-ment. Consequently, the Board also considers whetherthe purpose behind the creation of the alleged alter egowas legitimate or whether, instead, its purpose was toevade responsibilities under the Act. Watt Electric Co.,273 NLRB 655 (1984).There is no allegation or contention that RSI is thealter ego of ESI. Indeed, Emsing testified that when heand his wife opened Rocky's in January 1983, there wasno intention to phase out Emsing's in Griffith, and theyexpected both stores to exist (1:69).30 Moreover, the28 Erasing testified that although ESI still exists as a corporate entity,It is insolvent, has a negative balance of $112,000, and has no funds orother assets (1 108-109, 5903, 946). ESI's income statement for the yearending 25 August shows a net income loss of $112,739 (R Exh 9a), andthe balance sheet of 25 August shows a deficit of $92,811 (G C Exh 11).Counsel for the General Counsel concedes that ESI's books reflect that itclosed because of insolvency (5 1011)29 There is no contention, even if there is a single-employer finding,that the Union represents the employees of Rocky's in any bargainingunit.3• In the 12-week period of 5 June to 27 August 1983, the Griffithstore posted a net loss of $1972 (R fish 11), and m November 1983El-ming listed the Griffith store for sale through a broker (5 831, 836-837) 314DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmoney to open Rocky's in Hammond came largely fromScot Lad, a grocery warehouse, and none came fromESI (1:70; 5:882-884, 896).As to the four factors, we see immediately that there issubstantially identical ownership. Of course, this is theleast important of the four factors. There also is commonmanagement. The only person outside the Emsing familywho carried any managerial title is Dave Davis, who hasbeen secretary-treasurer of RSI and the designated storemanager of Rocky's (1:21-22, 48, 51-52; 5:862, 896-897).Davis is a corporate officer in name only and serves inthat capacity merely as a convenience to the owners,Alan and Terri Emsing, because initially (when Emsing'swas open) Alan Emsing was frequently at Griffith whenpapers needed to be signed in Hammond (1:52; 5:897).All management decisions of any significance, includingpricing, selecting vendors, and other such matters, aremade by Alan and Terri Emsing. The Emsings are notabsentee owners. They are (and were as to Emsing's)"hands-on" managers involved in every aspect of themanagement and operation of the stores.Alan and Terri Emsing were the comanagers of theGriffith store and they did everything from decidingwhether the store would be a supermarket or a conven-ience store, to determining pricing, product mix, workingthe courtesy booth, preparing the work schedules, hiring,firing, stocking, cutting meat, to "cleaning johns" (1:29).Respecting the second factor, centralized control oflabor relations, the finding is affirmative for much of thesame reasons supporting a finding of common manage-ment. Emsing testified that on behalf of management heand Terri jointly established the labor relations policiesfor Emsing's, and that although he and Dave Davis ini-tially did so at Rocky's, Terri replaced Davis in thatfunction when she began working at Rocky's (1:118-119). As an example of who really controls labor rela-tions, when Dave Davis, the store manager at Rocky'sand secretary-treasurer of RSI, wanted to hire Jeff Smithas a clerk 3 weeks after Smith's layoff from Emsing's,Davis first called Alan Emsing, and Diming raised noobjection to Smith's being hired (1:52-53; 5:951). Smithwas hired as a new employee at Rocky's, and seniority atEmsing's did not transfer to Rocky's (5:951).In short, I find that at all relevant times, and particu-larly from January 1983 to August 1984, the labor rela-tions policies of the stores at Griffith and Hammondwere under the centralized control of Alan Emsing andhis wife, Terri Emsing.Having initially skipped the first category, functionalintegration, we now consider that critical factor. Certain-ly, Emsing's and Rocky's were not directly integrated byserving a common production or sales goal such aswhere one firm exists to supply a sister firm with person-nel or equipment the other needs to accomplish the over-all corporate goal as in Consolidated Dress Carriers, 259NLRB 627 (1981), and Malcolm Boring Co., 259 NLRB597 (1981).Emsing testified that there was never any interchangeof bargaining unit employees (5:862, 950). Some qualifi-cation is needed. The collective-bargaining agreementthat expired 31 October 1983 provided for a few moreclassifications than the clerks mentioned by Emsing.Thus, article XIII recognizes the classifications of assist-ant manager, produce department head, and cashier-bookkeeper. The first two assist in "supervising" underthe provisions of article XIII.Alan Emsing's brother, Joseph "Butch" Emsing, wasan assistant manager at Emsing's before he was trans-ferred to Rocky's in January 1983 in the same capacitythere (1:31-33). The same is true of Mike Finstermaker,although Emsing could not recall when Finstermakertransferred (1:50). John Best has been the butcher atRocky's since it opened. He worked at Emsing's a dayor two before Rocky's opened (1:48-49). It is not clearfrom the record, but presumably Best was on Rocky'spayroll at all times and simply trained for a day or twoat Emsing's.Clerk Jeff Smith was one of those laid off from Ems-ing's in the spring, and subsequently was hired as a newemployee at Rocky's (1:52-53; 5:951).Like Smith, clerk Rhonda Finstermaker was laid offfrom Emsing's in the spring. She was hired about 2weeks later at Rocky's and currently works in the cour-tesy booth (1:54-56).Finally, Terri Emsing's brother, an officer on theGary, Indiana police department, occasionally wrappedmeat in the meat department at Emsing's, and hasworked on occasions as a security guard at Rocky's(1:92-93).In light of these qualifications, it is clear that there wasnever any interchange in the usual sense of bargainingunit employees. Two assistant managers were transferredto Rocky's, and one employee of Rocky's trained for 1or 2 days at Emsing's. Of course, one of the owners,Alan Emsing, interchanged frequently as store managerex officio, and eventually Terri Emsing transferred toRocky's as another ex officio store manager.31Turning to other matters, I note that one check wasissued to cover health insurance premiums for bothstores, but that was for the purpose of obtaining a lowerpremium. The other store then reimbursed the one issu-ing the check (5:950). Although at and near the timeEmsing's closed, RSI advanced money to pay Emsing'sfinal payroll,32 that was handled on an arm's-length basisin that the transactions were duly recorded in the booksof each corporation and with RSI taking merchandiseand equipment as security.In any event, what happened in August misdirects thefocus to Emsing's closing when the proper attentionshould focus on what took place when both stores wereopen and operating. During that period the Emsings ob-tained personal loans and in turn loaned the money toboth EM and RSI, particularly to ESI (1:66; 5:831, 839,863, 963, 965, 996-997). The loans remain unpaid (5:945).In addition, in about February 1984 Alan Emsing discon-tinued his salary at Emsing's (5:862-863), and the Ems-3i Recall that Dave Davis has been the designated store manager ofRocky's from its opening.32 Erasing testified without contradiction that the finances were sepa-rately maintained and that cash was not mingled or sent from one storeto support the other (5.861). I take this to mean while the two storeswere open and operating Even at the closing of Erasing's, the transac-tions were made on a secured basis EMS1NG'S SUPERMARKET315ings also began endorsing their dividend checks (record-ed as loans) back to ESI in an effort to save the Compa-ny (5:1006).33Although there was no direct financial integration ofESI and RSI when both stores were open and operat-ing,34 the personal loans made from Alan and TerriEmsing to ESI and RSI can be viewed as an indirect fi-nancial integration. I would attach more significance tosuch loans if it appeared they were mere paper transfersserving as a device to "launder" profits from Rocky's inorder to support the normal business operations of Ems-ing's. The evidence here shows simply that Alan andTerri Emsing simply mortgaged their home (1:66; 5:964-965) and borrowed money from their credit union (5:964,965, 995) and Tern's parents (5:965, 995) in a vain at-tempt to save a failing business In the circumstances ofthis case, the loans do not constitute financial integrationof ESI and RSI.On infrequent occasions there were spot sales betweenEmsing's and Rocky's (5:864). However, these werearm's-length transactions made for convenience and weretypical of transactions made between Emsing's and otherstores before Rocky's opened (5:864-865, 952). As men-tioned above, we do not have here the situation of onefirm drilling and producing oil, or manufacturing widg-ets, with the second firm marketing, distributing, andselling the oil or widgets.The General Counsel does not argue that two firmsthat are separately incorporated, with separate books,banking accounts, and operating in a different customermarket (whether geographical or product)," and notfunctionally integrated, as we have here with Emsing'sand Rocky's, must necessarily be found a single employ-er simply because the other three factors are answered inthe affirmative. If that were the law, then no ownercould be actively involved in operating the separate cor-porations he owns even though his two or more firmsare operated as separate and nonintegrated entities. Suchis not the law. Aspen Leasing Systems, 271 NLRB 1536(1984); Chippewa Motor Freight, 261 NLRB 455, 458-459(1982).Because I find that Emsing's Supermarket in Griffith,Indiana, and Rocky's Supermarket in Hammond, Indiana,were not functionally integrated, I find that they werenot operated as a single employer. Accordingly, the re-medial order in this case will not include Rocky's Super-market, Inc. (RSI).33 Once Emsing's began losing money, there were no dividends, ofcourse (5.1005).34 By financial integration, I mean direct transfers between ESI andRSI of cash loans, or other financing as part of normal operations forpurchasing, payroll, or whatever35 In addition to the different geographical areas and different custom-ers of Emsing's and Rocky's, their meat products, a very significantaspect of their operation, catered to the different tastes of their localeThus, 'Erasing's customers preferred beef, and Rocky's preferred porkand chicken (1:75, 76) And as earlier noted, in February 1984 Emsing'swas changed to a convenience store in contrast to a supermarket such asRocky's (1:68, 5:819, 820, 823)CONCLUSIONS OF LAW1.During all times relevant, Emsing's Supermarket,Inc. (ESI) was an employer within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2.Rocky's Supermarket, Inc. (RSI) is an employerwithin the meaning of Section 2(2), (6), and (7) of theAct.3.During all times relevant, United Food and Com-mercial Workers Union, Local 1460, AFL-CIO, CLCwas a labor organization within the meaning of Section2(5) of the Act.4.United Food and Commercial Workers Union,Local 1550, AFL-CIO, CLC is a labor organizationwithin the meaning of Section 2(5) of the Act.5.At all relevant times the following employees con-stituted a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:All employees working in the retail stores of Ems-ing's Supermarket, Inc. who are actively engaged inhandling or selling of merchandise, including allemployees working in existing departments of thestore which may hereafter be leased, but excludingemployees in newly created leased departments,which departments were not formerly operated bythe Employer, and wherein the employees areunder the exclusive control direction of the lesseeand wherein the employees work exclusively in theleased department. Also excluded are those employ-ees in the meat department, one (1) day manager,one (1) night manager, and one (1) co-manager (forstores over ten (10) employees). Stores having lessthan ten (10) employees shall have one (1) day man-ager and one (1) night manager only.6.At all times material Local 1460 was the exclusivecollective-bargaining representative of all the employeesdescribed above for the purposes of collective bargainingwithin the meaning of Section 9(a) of the Act.7.By failing to make vacation payments to employeesduring the summer of 1984, and by unilaterally discon-,.tinuing payments on behalf of its employees to the healthand welfare trust fund, and to the pension trust fund,jointly administered by ES! and Local 1460, ES! violat-ed Section 8(a)(1) and (5) of the Act.8.By failing about 1 August 1984 to notify Local 1460of its decision to close its supermarket in Griffith, Indi-ana, about 11 August 1984, and instead notifying only itsemployees of such decision, ESI precluded meaningfulbargaining over the effects of its decision to close itsGriffith facility and thereby violated Section (8)(a)(1)and (5) of the Act.9.The foregoing unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.10.ES! and RSI never operated as or constituted asingle employer. 316DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTHE REMEDYAlthough ESI is insolvent and has closed its store inGriffith, Indiana, the corporation remains in existence. Aremedial order is appropriate in the event bankruptcy orother insolvency proceedings have been filed and theGeneral Counsel desires to file a claim. An order andnotice are appropriate also because Alan and TerriEmsing, with new funding, conceivably could reopenEmsing's Supermarket, or a successor store by someother name.I shall order that the notice be mailed36 to all employ-ees on the payroll of ESI as of 1 June 1984, a date ap-proximately the period just before ESI began discontinu-ing its payments to the benefit funds, and that the noticebe mailed to any others on the payroll as of 1 August1984. The names and amounts of money due, with inter-est, to employees for vacations will be determined in thecompliance stage. Interest on the vacation money dueshall be computed in accordance with Florida SteelCorp., 231 NLRB 651 (1977). See generally Isis PlumbingCo., 138 NLRB 716 (1962).Interest also shall be due and payable on the paymentswithheld from the benefit funds. Ogle Protection Service,183 NLRB 682 (1970). However, because the provisionsof employee benefit fund agreements are variable andcomplex, the Board does not provide at the adjudicatorystages of a proceeding for the addition of interest at afixed rated or unlawfully withheld fund payments. TheBoard leaves to the compliance stage the question ofwhether the respondent must pay any additional amountsinto the benefit funds in order to satisfy the "make-whole" remedy. Howard Barthelmass Painting Co., 269NLRB 346 fn. 2 (1984), Merryweather Optical Co., 240NLRB 1213 (1979).I also shall order ESI to establish a preferential hiringlist of all employees it terminated about 11 August 1984.The list shall be compiled following the seniority systemcontinued from the collective-bargaining agreement thatexpired 31 October 1983. If ESI or its successors or as-signs ever resume operations in the Griffith, Indianaarea, it must offer such employees reinstatement. Authen-tic Furniture Products, 272 NLRB 552 (1984).ESI also shall be ordered to bargain over the effects ofits 1 August 1984 decision to close Emsing's Supermar-38 Print-Qutc, 262 NLRB 857, 862 (1982).ket on 11 August. However, meaningful bargainingcannot be assured until some measure of economicstrength is restored to the Union. A bargaining orderalone, therefore, is an inadequate remedy for the unfairlabor practice committed.Accordingly, I additionally shall include a Transmarinelimited backpay requirement as part of the remedialorder." ESI shall pay the unit employees on the payrollas of 1 August 1984 amounts at the rate of their normalwages when last in ESI's employ from 5 days after thedate of the Board's order until the occurrence of the ear-liest of the following conditions:(1)The date ESI bargains for agreement with theUnion on those subjects pertaining to the effects of theclosing on the unit employees.(2)A bona fide impasse in bargaining.(3)The failure of the Union to request bargainingwithin 5 days of the Board's order," or to commencebargaining within 5 days of ESI's notice of its willing-ness to bargain with the Union.(4)The subsequent failure of the Union to bargain ingood faith.The sum paid to any of these employees shall notexceed the amount he would have earned as wages from11 August 1984, the date Emsing's Supermarket closed;to the time he secured equivalent employment elsewhere,or the date on which ESI offers to bargain, whicheveroccurs sooner; provided, however, that in no event shallthis sum be less than the employees would have earnedfor a 2-week period at the rate of their normal wageswhen last in ESI's employ." Interest shall accrue onsuch wages, and interest shall be computed in themanner prescribed in Florida Steel Corp., 231 NLRB 651(1977). See generally Isis Plumbing Co., 138 NLRB 716(1962).[Recommended Order omitted from publication.]37 Transmarine Navigation Corp., 170 NLRB 389 (1968),38 In light of occasional delays in the mail, a reexamination of the 5days might be appropriate. Even without a delay, the 5 days could expirebefore the responsible official could read the order if he were out of hisoffice for even 2 or 3 days. A period of 10 days would be reasonable.39 Although the minimum amount of backpay due under this provisionWill be 2 weeks of normal wages, plus interest, in theory the maximumcould extend over several calendar quarters. In the unlikely event calen-dar quarters are involved, backpay shall be computed in the manner es-tablished in F. W. Woolworth Co., 90 NLRB 289 (1950).